Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to amendment filed on 06/28/2022.     

 					Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 17607732 filed on 02/01/2022.
Priority #			 Filling Data			 Country
JP2019-207468		 11/15/2019		             JP

Response to Amendment
3.	The Amendment filed on 06/28/2022 has been received.  Claims 15-19 and 30- 31 have been amended, and new claim 32 has been added. Claims 20-29 have been canceled. Accordingly, claims 15-19 and 30-32 are pending in the present Application. 

4.					Response to Arguments
	Applicant’s arguments filed on 06/28/2022, pages 9-12 have been fully considered.

Claim objection	
Since applicant has amended claim 15 properly, the claim objection in the non-final rejection 05/11/2022 is withdrawn.
Claim rejections 35 U.S.C. 112(b)
Since applicant has amended claims properly, the 112(b) rejection in the non-final rejection 05/11/2022 is withdrawn.
Claim rejections 35 U.S.C. 112(d)
Since applicant has cancelled claim 28, , the 112(d) rejection in the non-final rejection 05/11/2022 is withdrawn
Claim rejections 35 U.S.C. 103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§103 have been fully considered. 
1) 	Basically, the applicant argued that the prior art (Kouji et al.  (JP2016154300)    and in view of MILETZKI (CA 2706301)) does not teach the limitations “registered zip codes that are zip codes of sites relating to the one or more registered specific targets, and capture-site zip codes that are zip codes of respective sites where the plurality of cameras is configured to capture the specific target”  and “a distinction unit that distinguishes, by identifying a match between the registered zip codes and the capture-site zip codes, one registered specific target” in amended independent claim 15, since “Kouji lacked both “registered zip codes” and “capture- site zip codes” on page 11. To remedy this deficiency, the Examiner cited Miletzki for “database 2.” The Examiner’s rejection lacked the articulated reasoning required to establish a prima facie case of obviousness” and ” Miletzki lacks the capture-site zip codes, so Miletzki cannot identify a match between the registered zip codes and the capture-site zip codes”.  (remark, page 10).
Examiner’s response:
Examiner appreciate the amendment; however, more detailed amendment is needed to move the case forward. Examiner has updated search and reviewed the prior arts and amendment carefully. Examiner believe that Kouji et al.  (JP2016154300)  and in view of YAMAMOTO et al. (JP 2004166024) and further in view of YANG et al. (US 20190026757) teaches the aforementioned limitation in the current claim set. Follows are the reasons.
First, YAMAMOTO discloses that “registered codes that are codes of sites relating to the one or more registered specific targets, and capture-site zip codes that are zip codes of respective sites where the plurality of cameras is configured to capture the specific target” fig. 8 and fig. 10, fig. 12. In fig. 8, component 804 is capture-site zip codes that are zip codes of respective sites where the plurality of cameras is configured to capture the specific target, as also suggested in page 8, as: “Reference numerals 802 to 806 indicate the latitude and longitude of the monitoring camera, the postal code, the road ID, and the road position, all of which are data indicating the geographical position. Reference numeral 807 denotes data indicating the position of the monitoring camera on the network”; and the target also has an ID, which has the location/zip code information, as suggested in fig. 12 and  page 11,  as:” …Reference numerals 1201 to 1205 denote monitoring contract names, respectively. Reference numerals 1211 to 1214 denote monitoring contracts depending on locations, and reference numerals 1215 to 1217 denote monitoring contracts depending on time”.
Second, YAMAMOTO teaches that a distinction unit that distinguishes, by identifying a match between the registered zip codes and the capture-site zip codes, one registered specific target in fig. 21 and fig. 22; and also suggested in page 15-16, as: In step 2110, a recording contract for a monitoring image is made between the object, storage, and recording viewer (2111, 2112, 2113)… to record all or a part of the image when the object enters the sensing area… condition for transmission to the storage is, for example, when the position of the monitoring camera is a specific postal code or area…In step 2120, the position of the object is detected (2121, 2122). For example, when the object enters the sensing area of the surveillance camera, the surveillance camera detects the object. The object can know its position by having the monitoring camera notify the position. At this time, if the location is outside the range of the record contract, the process does not proceed to the next step”.
Third, the combination of Kouji , YAMAMOTO and YANG teaches that “registered zip codes that are zip codes of sites relating to the one or more registered specific targets”. YANG, for example, teaches that in paragraph 0025, as: “the primary account number, date, time, amount, location (including a zip code of the merchant), merchant code, and merchant category for every transaction occurring within a payment card network”.
Therefore, the combination of Kouji , YAMAMOTO and YANG teaches the limitations of “registered zip codes that are zip codes of sites relating to the one or more registered specific targets, and capture-site zip codes that are zip codes of respective sites where the plurality of cameras is configured to capture the specific target”  and “a distinction unit that distinguishes, by identifying a match between the registered zip codes and the capture-site zip codes, one registered specific target” in amended independent claim 15 and 19. 

2) The applicant believed that dependent claims are allowable due to their dependency on independent claims.
Examiner’s response:
Examiner respectively disagree. As explained above, the combination of Kouji , YAMAMOTO and YANG teaches the limitations of “registered zip codes that are zip codes of sites relating to the one or more registered specific targets, and capture-site zip codes that are zip codes of respective sites where the plurality of cameras is configured to capture the specific target”  and “a distinction unit that distinguishes, by identifying a match between the registered zip codes and the capture-site zip codes, one registered specific target” in amended independent claim 15 and 19.

CLAIM INTERPRETATION
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“acquisition unit …” in claim 15, 31;
“storage unit …” in claim 15, 17, 19 ;
“distinction unit” in claim 15, 16, 18, 19, 31;
“history update unit” in claim 17, 30;
 “registration unit” in claim 31; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that:
“acquisition unit …” corresponding to fig. 1, component 161 and paragraph 0023; 
“storage unit …”  corresponding to fig. 1, component 150 and paragraph 0023;
“distinction unit” corresponding to fig. 1, component 162 and paragraph 0023;
“history update unit” corresponding to fig. 1, component 164 and paragraph 0023;
“input unit” corresponding to fig. 1, component 120 and paragraph 0027;
“registration unit” corresponding to fig. 1, component 163 and paragraph 0023.
As explained in paragraph 0080, “the processing unit 160 may include one or more dedicated hardware modules configured to implement specific functions (such as ASICs and FPGAs)”, these units are interpreted as dedicated hardware modules configured to implement specific functions (such as ASICs and FPGAs).  And storage unit is interpreted as memory.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
        

15	Claim 15, 19, 28 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Kouji et al.  (JP2016154300)  and in view of YAMAMOTO et al. (JP 2004166024) and further in view of YANG et al. (US 20190026757).

	Regarding claim 15, Kouji teaches an information processing device (fig. 2), comprising: 
	an acquisition unit (fig. 2, component 12) that acquires feature information of a feature of a specific target including one or more registered specific targets (page 6, The GPIO 12 is a parallel interface, and inputs and outputs signals between the recording switch SW1, the snapshot switch SW2, the communication mode switch SW3, the indicator switch SW4, the LEDs 26a to 26c, the vibrator 27), the feature information being generated on a basis of images which are taken by a plurality of cameras that is configured to capture (fig. 2, component 11; page 6,  The imaging unit 11 includes, for example, an imaging lens and a solid-state imaging device; page 4, … . A plurality of in-vehicle cameras 61 may be provided) that are capable of capturing the specific target and which depict the specific target (fig. 1, M1, the person is the specific target; page 10, … . The face authentication data is data used for authentication and verification of the face image of the person M1 to be monitored), the feature being extracted from the images and including features of the one or more registered specific targets (page 11, … the CPU 301 extracts the face area M2 of the person M1 from the received image, and extracts features in the face area M2); 
	a storage unit (fig. 2, component 13 Ram) that is configured to store registration information containing the feature information of the features of the one or more registered specific targets (page 11, … , the CPU 301 extracts the face area M2 of the person M1 from the received image, and extracts features in the face area M2. In the face image collation, the CPU 301 compares the extracted feature of the face region M2 with the feature of the face front image or the face side image as the feature stored in the face authentication database 308A for comparison), and registered location that are location of sites relating to the one or more registered specific targets, and capture-site location that are location of respective sites (page 16, … Receiving the first location information; The received first position information and the second position information related to the authentication data are collated, Transmitting second collation information indicating a result of the collation relating to a position to the wearable camera ) where the plurality of cameras perform capture (page 4, …. When the image captured by the in-vehicle camera 61 is recorded, for example, it is stored in the in-vehicle recorder 62. A plurality of in-vehicle cameras 61 may be provided); 
	a distinction unit (fig. 2, component 19 MCU)  that distinguishes, on a basis of a result of identification of the feature information acquired by the acquisition unit and the feature information contained in the registration information, one registered specific target of the one or more registered specific targets, the one registered specific target corresponding to the specific target in the images on the basis of which the feature information has been generated (page 11, … In the face image collation, the CPU 301 compares the extracted feature of the face region M2 with the feature of the face front image or the face side image as the feature stored in the face authentication database 308A for comparison. In this case, the CPU 301 determines whether or not the feature of the face area M2 matches the feature of any face front image or face side image held in the face authentication database 308A).
	It is noticed that Kouji does not disclose explicitly  registered zip codes that are zip codes of sites relating to the one or more registered specific targets, and capture-site zip codes that are zip codes of respective sites where the plurality of cameras is configured to capture the specific target”  and a distinction unit that distinguishes, by identifying a match between the registered zip codes and the capture-site zip codes, one registered specific target.
	YAMAMOTO discloses that “registered codes that are codes of sites relating to the one or more registered specific targets, and capture-site zip codes that are zip codes of respective sites where the plurality of cameras is configured to capture the specific target” (fig. 8 and fig. 10, fig. 12. In fig. 8, component 804 is capture-site zip codes that are zip codes of respective sites where the plurality of cameras is configured to capture the specific target, as also suggested in page 8, as: “Reference numerals 802 to 806 indicate the latitude and longitude of the monitoring camera, the postal code, the road ID, and the road position, all of which are data indicating the geographical position. Reference numeral 807 denotes data indicating the position of the monitoring camera on the network”; and the target also has an ID, which has the location/zip code information, as suggested in fig. 12 and  page 11,  as:” …Reference numerals 1201 to 1205 denote monitoring contract names, respectively. Reference numerals 1211 to 1214 denote monitoring contracts depending on locations, and reference numerals 1215 to 1217 denote monitoring contracts depending on time”);
  	 a distinction unit that distinguishes, by identifying a match between the registered zip codes and the capture-site zip codes, one registered specific target (in fig. 21 and fig. 22; and also suggested in page 15-16, as: In step 2110, a recording contract for a monitoring image is made between the object, storage, and recording viewer (2111, 2112, 2113)… to record all or a part of the image when the object enters the sensing area… condition for transmission to the storage is, for example, when the position of the monitoring camera is a specific postal code or area…In step 2120, the position of the object is detected (2121, 2122). For example, when the object enters the sensing area of the surveillance camera, the surveillance camera detects the object. The object can know its position by having the monitoring camera notify the position. At this time, if the location is outside the range of the record contract, the process does not proceed to the next step”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology registered codes that are codes of sites relating to the one or more registered specific targets, and capture-site zip codes that are zip codes of respective sites where the plurality of cameras is configured to capture the specific target and a distinction unit that distinguishes, by identifying a match between the registered zip codes and the capture-site zip codes, one registered specific target as a modification to the information processing device for the benefit of comparing the extracted zip code with the reference data.
	It is noticed that Kouji does not disclose explicitly registered zip codes that are zip codes of sites relating to the one or more registered specific targets.
	YANG teaches that registered zip codes that are zip codes of sites relating to the one or more registered specific targets (paragraph 0025, as: “the primary account number, date, time, amount, location (including a zip code of the merchant), merchant code, and merchant category for every transaction occurring within a payment card network”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology registered zip codes that are zip codes of sites relating to the one or more registered specific targets as a modification to the information processing device for the benefit of provide a reliable, real time determination of population movement (paragraph 0004).

	Regarding claim 19, Kouji teaches an information processing method (fig. 2), for causing a computer (fig. 2, 19, MCU) to process feature information of a feature of a specific target including one or more registered specific targets (fig. 1, M1 is the specific target; page 11, … the CPU 301 extracts the face area M2 of the person M1 from the received image, and extracts features in the face area M2)  the information processing method comprising: capturing the specific target with a plurality of cameras (fig. 2, component 11; page 6,  The imaging unit 11 includes, for example, an imaging lens and a solid-state imaging device; page 4, … . A plurality of in-vehicle cameras 61 may be provided);
	extracting the feature of the specific target based on images taken by the plurality of cameras, wherein the extracted feature includes the one or more registered specific targets (page 11, … the CPU 301 extracts the face area M2 of the person M1 from the received image, and extracts features in the face area M2… the CPU 301 compares the extracted feature of the face region M2 with the feature of the face front image or the face side image as the feature stored in the face authentication database 308A for comparison; fig. 1, M1, the person is the specific target; page 10, … . The face authentication data is data used for authentication and verification of the face image of the person M1 to be monitored), the feature being extracted from the images and including features of the one or more registered specific targets (page 11, … the CPU 301 extracts the face area M2 of the person M1 from the received image, and extracts features in the face area M2);
	acquiring the feature information of the feature of the specific target based on images taken by the plurality of cameras (page 6, The GPIO 12 is a parallel interface, and inputs and outputs signals between the recording switch SW1, the snapshot switch SW2, the communication mode switch SW3, the indicator switch SW4, the LEDs 26a to 26c, the vibrator 27); 
	stores registration information containing the feature information of the features of the one or more registered specific targets (page 11, … , the CPU 301 extracts the face area M2 of the person M1 from the received image, and extracts features in the face area M2. In the face image collation, the CPU 301 compares the extracted feature of the face region M2 with the feature of the face front image or the face side image as the feature stored in the face authentication database 308A for comparison), and registered location that are location of sites relating to the one or more registered specific targets, and camera information containing capture-site location that are location of respective sites (page 16, … Receiving the first location information; The received first position information and the second position information related to the authentication data are collated, Transmitting second collation information indicating a result of the collation relating to a position to the wearable camera )where the plurality of cameras perform capture (page 4, …. When the image captured by the in-vehicle camera 61 is recorded, for example, it is stored in the in-vehicle recorder 62. A plurality of in-vehicle cameras 61 may be provided); 
	distinguishes, on a basis of a result of identification of the feature information acquired by the acquisition unit and the feature information contained in the registration information, one registered specific target of the one or more registered specific targets, the one registered specific target corresponding to the specific target in the images on the basis of which the feature information has been generated (page 11, … In the face image collation, the CPU 301 compares the extracted feature of the face region M2 with the feature of the face front image or the face side image as the feature stored in the face authentication database 308A for comparison. In this case, the CPU 301 determines whether or not the feature of the face area M2 matches the feature of any face front image or face side image held in the face authentication database 308A).
It is noticed that Kouji does not disclose explicitly  registered zip codes that are zip codes of sites relating to the one or more registered specific targets, and capture-site zip codes that are zip codes of respective sites where the plurality of cameras is configured to capture the specific target”  and a distinction unit that distinguishes, by identifying a match between the registered zip codes and the capture-site zip codes, one registered specific target.
	YAMAMOTO discloses that “registered codes that are codes of sites relating to the one or more registered specific targets, and capture-site zip codes that are zip codes of respective sites where the plurality of cameras is configured to capture the specific target” (fig. 8 and fig. 10, fig. 12. In fig. 8, component 804 is capture-site zip codes that are zip codes of respective sites where the plurality of cameras is configured to capture the specific target, as also suggested in page 8, as: “Reference numerals 802 to 806 indicate the latitude and longitude of the monitoring camera, the postal code, the road ID, and the road position, all of which are data indicating the geographical position. Reference numeral 807 denotes data indicating the position of the monitoring camera on the network”; and the target also has an ID, which has the location/zip code information, as suggested in fig. 12 and  page 11,  as:” …Reference numerals 1201 to 1205 denote monitoring contract names, respectively. Reference numerals 1211 to 1214 denote monitoring contracts depending on locations, and reference numerals 1215 to 1217 denote monitoring contracts depending on time”);
  	 a distinction unit that distinguishes, by identifying a match between the registered zip codes and the capture-site zip codes, one registered specific target (in fig. 21 and fig. 22; and also suggested in page 15-16, as: In step 2110, a recording contract for a monitoring image is made between the object, storage, and recording viewer (2111, 2112, 2113)… to record all or a part of the image when the object enters the sensing area… condition for transmission to the storage is, for example, when the position of the monitoring camera is a specific postal code or area…In step 2120, the position of the object is detected (2121, 2122). For example, when the object enters the sensing area of the surveillance camera, the surveillance camera detects the object. The object can know its position by having the monitoring camera notify the position. At this time, if the location is outside the range of the record contract, the process does not proceed to the next step”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology registered codes that are codes of sites relating to the one or more registered specific targets, and capture-site zip codes that are zip codes of respective sites where the plurality of cameras is configured to capture the specific target and a distinction unit that distinguishes, by identifying a match between the registered zip codes and the capture-site zip codes, one registered specific target as a modification to the information processing method for the benefit of comparing the extracted zip code with the reference data.
	It is noticed that Kouji does not disclose explicitly registered zip codes that are zip codes of sites relating to the one or more registered specific targets.
	YANG teaches that registered zip codes that are zip codes of sites relating to the one or more registered specific targets (paragraph 0025, as: “the primary account number, date, time, amount, location (including a zip code of the merchant), merchant code, and merchant category for every transaction occurring within a payment card network”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology registered zip codes that are zip codes of sites relating to the one or more registered specific targets as a modification to the information processing method for the benefit of provide a reliable, real time determination of population movement (paragraph 0004).
	
Allowable Subject Matter
8.	
Claim 30 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 31 and its dependent claims 16-18 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 32 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
	
The following is a statement of reasons for the indication of allowable subject matters:
For claim 30, the prior art does not disclose or suggest the limitations of “history update unit that is configured to add, to the history information, a capture-site zip code of a third camera of the plurality of cameras among the capture-site zip codes contained in the camera information as a zip code relating to a capture history of the distinguished one registered specific target after the one registered specific target corresponding to the specific target in the images is distinguished by the distinction unit, the third camera having taken an image that depicts the distinguished one registered specific target among the images”.
Claim 31 and its dependent claims 16-18, the prior art does not disclose or suggest the limitations of “a registration unit that is configured to adds, feature information acquired by the acquisition unit as the feature information of the specific target to be newly registeredspecific target to be newly registered among the registered zip codes, the 
For claim 32, the prior art does not disclose or suggest the limitations of “ adding to the registration information, after the one registered specific target corresponding to the specific target in the images cannot be distinguished in the distinction unit, both the feature information and a capture-site zip code of a first camera of the plurality of cameras as a newly registered zip-code, the first camera having taken an image that depicts the one registered specific target that cannot be distinguished among the images”.

10.					Conclusion
.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.				  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAIHAN JIANG/
Primary Examiner, Art Unit 2423